 



Exhibit 10.23
DANA HOLDING CORPORATION
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
          This Restricted Stock Unit Award Agreement (this “Award Agreement”),
dated as of the date of grant set forth below (the “Date of Grant”), is made by
and between Dana Holding Corporation (the “Company”), and the Non-Employee
Director of the Company named below (the “Participant”). Capitalized terms not
defined herein shall have the meaning ascribed to them in the Dana Holding
Corporation 2008 Omnibus Incentive Plan, as amended from time to time (the
“Plan”).
Name of Participant:
Social Security No.:
Address:
Number of Restricted Stock Units (“RSUs”):
Date of Grant:
Vesting Dates (subject to Paragraph 4 hereof):
          [1/3 of the restricted stock units on the first anniversary of the
Date of Grant
          1/3 of the restricted stock units on the second anniversary of the
Date of Grant
          1/3 of the restricted stock units on the third anniversary of the Date
of Grant]*
          [100% of the restricted stock units on the Date of Grant]#
Time and Form of Payment
Each RSU granted hereunder shall represent the right to receive (1) one share of
common stock (or, at the election of the Company, cash equal to the Market Share
Value Per Share) as of the date of vesting. Upon vesting of the RSUs (including
any accelerated vesting pursuant to Paragraph 4 hereof), the shares of common
stock subject to the RSUs becoming vested shall be issued hereunder (provided
that such issuance is otherwise in accordance with federal and state securities
laws), or, at the Company’s election, the Company shall make a cash payment
equal to the product of the number of RSUs becoming vested and the Market Value
Per Share on the vesting date, as soon as practicable thereafter, but in any
event no later than the end of the calendar year in which
 

*   For annual RSU grant.   #   For RSU grant pursuant to the Non-Employee
Director’s Deferral Election Form.

 



--------------------------------------------------------------------------------



 



such vesting occurs or, if later, by the 15th day of the third calendar month
following the vesting date. Such issuance or payment shall be made to the
Participant or the person to whom such rights have passed under the
Participant’s will (or if applicable, pursuant to the laws of descent and
distribution).]*
[Each RSU granted hereunder shall represent the right to receive (1) one share
of common stock or, at the election of the Company, cash equal to the Market
Share Value Per Share on the earlier of (i) the first business day of the
calendar month coincident with or next following the date the Participant
terminates service as a Non-Employee Director of the Company, and (ii) the date
on which occurs a Change on Control. Notwithstanding any provision to the
contrary in this Award Agreement, no payment or distribution under this Award
Agreement which constitutes an item of deferred compensation under Section 409A
of the Code and becomes payable by reason of the Participant’s termination of
service as a Non-Employee Director will be made to the Participant unless the
Participant ‘s termination of service as a Non-Employee Director constitutes a
“separation from service” (as such term is defined in Treasury Regulations
issued under Section 409A of the Code).]#
          1. Grant of Restricted Stock Units. Pursuant to Section 9 of the Plan,
the Company hereby grants to the Participant the total number of restricted
stock units set forth above (together with units credited pursuant to Section 4
below, the “RSUs”), subject to all of the terms and conditions of this Award
Agreement and the Plan.
          2. Vesting. [Subject to Paragraph 5 and the succeeding sentence
hereof, the RSUs shall vest as set forth above and no vesting shall occur after
the Participant terminates services as a Non-Employee Director. In the event the
Non-Employee Director becomes an employee of the Company immediately upon
ceasing to be a Non-Employee Director, the RSUs held by the Participant on such
date will not be affected.]* [All RSUs shall be fully vested and
non-forfeitable.]#
          3. Restrictions. The RSUs granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered [, and
shall be subject to a risk of forfeiture in accordance with the provisions
hereof]*.
          4. Upon the Company’s payment of a cash dividend in respect of its
outstanding Company Stock, the Participant shall be credited with dividend
equivalents in respect of each outstanding RSU. Such dividend equivalents shall
be converted into additional RSUs at a price per unit equal to the Market Value
Per Share on the date that such dividend is paid. The additional RSUs shall be
subject to the same terms and conditions as the RSUs in respect of which the
additional RSUs were so credited.

2



--------------------------------------------------------------------------------



 



          [5. Acceleration of Vesting
          (a) In the event the Participant ceases to serve as a Non-Employee
Director of the Company (i) by reason of death, (ii) by reason of Disability, or
(iii) by reason of reaching mandatory retirement age (currently age 73), all of
the Participant’s unvested RSUs shall vest immediately.
          (b) In the event of a Change in Control, all of the Participant’s
unvested RSUs shall vest immediately.]*
          6. No Shareholder Rights Prior to Issuance of Shares. The Participant
shall have no rights as a shareholder until shares of Company Stock are issued
pursuant to the terms of this Award Agreement.
          7. Agreement Subject to Plan. This award of RSUs is made pursuant to
the provisions of the Plan, which is incorporated herein by this reference, and
is intended, and shall be interpreted in a manner, to comply therewith. In the
event of any conflict between the provisions of this Award Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.
          8. Section 409A Compliance. Notwithstanding anything to the contrary
contained in this Award Agreement, if the Compensation Committee or the Board
determines that all or a portion of the RSUs is subject to Section 409A of the
Code, the Compensation Committee and the Board reserve the right (without any
obligation to do so) to amend or restructure the RSUs in order to cause the RSUs
to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.
          9. Governing Law. This Award Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflicts or choices of laws, of the State
of Delaware applicable to agreements made and to be performed wholly within the
State of Delaware.
          10. Amendment. No amendment or modification hereof shall be valid
unless it shall be in writing and signed by all parties hereto.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
as of the date set forth above.
DANA HOLDING CORPORATION

         
By
       
 
       

         
Print Name:
       
 
       

         
Title:
       
 
       

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Restricted Stock Unit Award Agreement.
PARTICIPANT

         
Signature
       
 
        Print Name:    
 
       

4